                                                                                   Electronically Filed - St Louis County - October 16, 2017 - 11:55 AM
                                                               17SL-CR08816
Case: 4:18-cr-00215-AGF Doc. #: 121-1 Filed: 01/19/20 Page: 1 of 2 PageID #: 479
                                                                                   Electronically Filed - St Louis County - October 16, 2017 - 11:55 AM
Case: 4:18-cr-00215-AGF Doc. #: 121-1 Filed: 01/19/20 Page: 2 of 2 PageID #: 480
